LANE, J.
The intestate received the notes to collect the amount and pay over to others, but before this was done he died. The authority to collect became inoperative by the death of the person receiving it. The right to act under the power did not pass to his administrator. As the case is without any evidence of interest in the intestate, and as the defendants, acting as his administrators, have received the money of the plaintiff, and have paid it out to others without authority, the payment is a nullity, and does not discharge theii liability. If by such payment, the defendants have acquired a right of the plaintiff, upon which they might sue, that is a proper subject of setoff, not of defence, under the general issue. The law arising on the case, as it stands, is with the plaintiff. Judgment for the plaintiff.
[Agency revoked by death of principal, Easton v. Ellis & Morton, 2 Am. Law Reg. [old ser.] 631, 632, s. c. 1 Handy, 70, 72.
Administrator liable as such for money paid him as such; Conger v. Atwood, 28 O. S. 134, 142.]